Citation Nr: 0011579	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.  

2.  Entitlement to an evaluation in excess of 10 percent for 
paronychia and lymphangitis of the left middle finger.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to March 
1952, as well as National Guard service from March 1947 to 
March 1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran appealed that decision to 
the Board and in October 1996, the Board denied reopening the 
veteran's claim for service connection for hearing loss, and 
granted a 10 percent evaluation for paronychia and 
lymphangitis of the left middle finger.  The veteran next 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a joint motion for 
remand, the parties requested that the Court vacate the Board 
decision and remand the case for additional development and 
readjudication of the claims.  On the increased rating issue, 
vacatur was requested only to the extent that the Board 
failed to grant an evaluation greater than 10 percent.  The 
Court granted the motion in January 1998, and remanded the 
matter to the Board.  In July 1998, the Board remanded the 
matter to the RO for additional development consistent with 
the Court's remand order.  The case has been returned to the 
Board for appellate review. 

The issue of entitlement to an evaluation in excess of 10 
percent for paronychia and lymphangitis of the left middle 
finger is addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  An unappealled rating decision in October 1954 denied 
service connection for an ear condition, defective hearing.

2.  Evidence received since the October 1954 decision 
includes service medical records that were not previously of 
record, a current medical diagnosis of sensorineural hearing 
loss, and a competent medical opinion that sensorineural 
hearing loss is related to service. 


CONCLUSIONS OF LAW

1.  The October 1954 RO decision denying the veteran's claim 
for service connection for an ear condition, defective 
hearing, is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence received since the October 1954 rating 
decision is new and material, and the veteran's claim for 
bilateral defective hearing is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for bilateral defective hearing is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  Bilateral defective hearing was incurred in service.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for bilateral defective hearing, and that 
the claim should be granted.

Service connection for an ear condition, defective hearing, 
was denied by the RO in October 1954.  The RO determined that 
there was no evidence of an ear condition in service, and 
that the veteran's hearing was normal upon separation from 
service.  The evidence of record consisted of the veteran's 
service medical records.  The veteran was notified of the 
RO's decision in October 1954, but no timely appeal was filed 
and the decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999); Person v. Brown 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  Since the October 1954 rating decision, the veteran 
has submitted two pieces of correspondence from a private 
physician, dated in October 1993 and June 1999, private 
audiology findings, dated in December 1994, Naval hospital 
records from the veteran's period of service, and a July 1999 
VA examination report.  The private physician stated that the 
veteran had sensorineural hearing loss, and that this "could 
have" been due to noise exposure in service.  The VA 
examination report included a diagnosis of "hearing loss, 
more likely than not started with exposure to artillery and 
bomb fire while he was in service."  The Naval hospital 
records reported that the veteran sought treatment for 
headaches exacerbated by "exposure to artillery noise."

As there was no evidence of hearing loss at the time of the 
October 1954 rating decision, the current evidence of hearing 
loss related to service constitutes new and material 
evidence, that, in connection with evidence already of 
record, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  In 
addition, service department records which were not 
considered in the prior decision and are now part of the 
record, constitute, by regulation, new and material evidence.  
See 38 C.F.R. §  3.156(c).  The Board therefore finds that 
new and material evidence has been presented, and the 
veteran's claim is reopened.  

In addition, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service medical records, including the recently obtained 
Naval hospitalization report, noted no complaints of, or 
treatment for, hearing loss in service.  In January 1951, 
treatment records noted that there was scarring over the 
right frontal area of the veteran's eardrum.  The veteran's 
separation examination report noted no abnormality of the 
veteran's ears and his hearing was 15/15 bilaterally.  The 
service medical records further noted that the veteran had 
been exposed to artillery noise.  His service personnel 
records revealed that the veteran was a Flash Observer while 
in Korea.

At his December 1999 videoconference hearing, held in 
Louisville, Kentucky, before the undersigned Board Member, 
sitting in Washington, DC, the veteran testified that his 
duties as a Flash Observer exposed him to artillery noise.  
He said that he was required to observe the flashes of enemy 
artillery fire in order to direct artillery counter-strikes.  
He indicated that he was also exposed to noise as a member of 
a rocket battery and that the rockets made a "screaming, 
whistling" sound when fired.

Correspondence from Lee Steinfurth, M.D., dated in October 
1993, noted that the veteran had hearing loss dating back 
many years, and that he had been exposed to loud noise in the 
military.  In addition, he reported that the veteran had 
"quite a bit of scarring in both eardrums."  A private 
audiology report from December 1994 revealed that the veteran 
had a bilateral hearing loss disability, as defined by 
38 C.F.R. § 3.385 (1999).  In June 1999, Dr. Steinfurth wrote 
that he had reviewed the veteran's service medical records, 
that "his exposure to loud noises while serving in the 
Marine Corps certainly could have accentuated his hearing 
loss rather dramatically," and that "neurosensory hearing 
loss . . ., [was] very probably related to noise exposure."  
Dr. Steinfurth further noted that the veteran also had a 
Eustachian tube dysfunction, separate from his sensorineural 
hearing loss, and that this had led to collapse of the 
eardrum, scarring, and some mild conductive hearing loss.  It 
was Dr. Steinfurth's opinion that the veteran had had this 
problem since childhood, and that it was not related his 
military service.  

A July 1999 VA examination report contained a diagnosis of 
"hearing loss, more likely than not started with exposure to 
artillery and bomb fire while he was in service."  The 
examiner reported that he had reviewed the claims folder 
prior to the examination.

In light of the medical opinions from Dr. Steinfurth and the 
VA examiner, and the service medical records that revealed 
that the veteran was exposed to artillery noise in service, 
the Board finds that hearing loss was incurred in service.  
The veteran's claim of is therefore granted.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral defective hearing is reopened and the claim is 
granted.


REMAND

At his December 1999 videoconference hearing, held in 
Louisville, Kentucky, before the undersigned Board Member, 
sitting in Washington, DC, the veteran testified that he has 
received treatment for his service-connected lymphangitis of 
the left middle finger from Drs. Perez and Weinstein.  While 
the claims folder contains correspondence from Dr. Weinstein 
dated in May 1999, as well as treatment records from May to 
June 1999, the veteran indicated that he has been receiving 
treatment from Dr. Weinstein for the past two years.  These 
records have not been included in the claims file.  In 
addition, the record contains no treatment records from Dr. 
Perez. 

As the veteran's claim is well grounded, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  Ordinarily, this duty to 
assist would require the Board to obtain medical records 
relevant to the veteran's claim.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Such records are particularly 
relevant in the present case.  The veteran has explained that 
it is impracticable to schedule a VA examination during the 
moments when there is a flare-up of lymphangitis.  The type 
of evidence that such an examination might provide, however, 
might well be contained in those treatment records not 
currently in the claims file.  Furthermore, as the veteran 
has testified that flare-ups are now more frequent, recent 
treatment records may well document the current frequency and 
severity of such attacks.  While the Board is reluctant to 
delay the ultimate decision on this case, recognizing that 
this case has been remanded once already and that the 
veteran's claim dates back to May 1991, for the reasons given 
above, the Board finds that additional development is 
required.  Accordingly, this case is remanded for the 
development below. 

1.  After securing the necessary release, 
the RO should obtain all the treatment 
records from Drs. Weinstein and Perez 
concerning treatment for the veteran's 
lymphangitis. 

2. Following completion of the above 
action, if the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

